Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 1 of 24 PagelD 1

 

 

 

 

AO 91 (Rev. 1/11) Criminal Complaint FILED IN OPEN COUFT
UNITED STATES DISTRICT COURT \/ 27 /2010
for the CLERK. U S. DISTRICT COURT
Middle District of Florida — MIDSLE DISTRICT OF ©) OFA
JACKSONVILLE, FLORIDA
United States of America )
v. )
Case No
TIMOTHY WADE VERES II )
3:20-mi- | 044- IR K
)
a )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 26, 2020 in the county of Duval in the
Middle District of Florida , the defendant(s) violated:
Cade Section Offense Description
18 U.S.C. § 2251(d)(1(A) Publishing a notice seeking a visual depiction of a minor engaging in sexually

explicit conduct

This criminal complaint is based on these facts:

See attached affidavit.

aA Continued on the attached sheet.

\ AN, \

Gomplainant’ 5 signature

Ashley Wilson, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: I> RW-AO | Ca R Ku

= Judge's signature

City and state: Jacksonville, Fiorida Uses R. Klindt, U.S. Magistrate Judge

 

” Printed.name and title
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 2 of 24 PagelD 2

AFFIDAVIT

I, Ashley Wilson, being duly sworn, state as follows:

1. Tama Special Agent (SA) with Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI), an agency of the United States
Department of Homeland Security (DHS), and have been so employed since October
2007. I am currently assigned to the Office of the Assistant Special Agent in Charge
Jacksonville, Florida, where I conduct a variety of investigations. Prior to this
assignment, I was assigned to the Office of the Deputy Special Agent in Charge
Laredo, Texas for approximately 6 years also as a Special Agent. I have a Bachelor’s
degree in Criminal Justice. Iam a law enforcement officer of the United States and am
thus authorized by law to engage in or supervise the prevention, detection,
investigation or prosecution of violations of federal criminal law. I am responsible for
enforcing federal criminal statutes under the jurisdiction of HSI, including violations
of law involving the exploitation of children. I participated in a 22-week training
program at the Federal Law Enforcement Training Center in Brunswick, Georgia,

which included the Criminal Investigator Training Program and ICE Special Agent

Training. In my capacity as a Special Agent, I have participated in numerous types of »

investigations, during which I conducted or participated in physical surveillance,
undercover transactions and operations, historical investigations, and other complex
investigations. Since becoming a Special Agent, I have worked with experienced

| Special Agents and state and local law enforcement officers who also investigate child
Case 3:20-cr-00018-TJC-JBT Document 1 Filed 01/27/20 Page 3 of 24 PagelD 3

exploitation offenses.

2. I have investigated and assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of Title 18,
United States Code, Sections 2251, 2252, 2252A, 2422, and 2423, as well as Florida
state statutes that criminalize sexual activity with minors and other methods of child .
sexual exploitation. In connection with such investigations, I have served as case agent
and have served as an undercover agent in online child exploitation cases. Specifically,

during the course of my official duties, I have assumed the persona of a minor child or
an adult relative of a minor child and engaged in online conversations with adult
individuals who expressed interest in engaging in illegal sexual activity with minor
| children. During the course of my investigations, I have worked closely with members
of the local child exploitation task force comprised of agents and officers from HSI,
the Federal Bureau of Investigation (FBD, the Florida Department of Law
Enforcement (FDLE), the J acksonville Sheriffs Office (JSO), the St. Johns County
Sheriff's Office (SJSO), and the Clay County Sheriff's Office (CCSO), among other
agencies. These agencies routinely share information involving the characteristics of
child sex offenders as well as investigative techniques and leads. As a federal agent, I
am authorized to investigate and assist in the prosecution of violations of laws of the
United States, and to execute search warrants and arrest warrants issued by federal

and state courts.

ger
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 4 of 24 PagelD 4

3. The statements contained in this affidavit are based on my personal
knowledge, as well as on information provided to me by experienced Special Agents
and other law enforcement officers and personnel. This affidavit is being submitted for
the limited purpose of establishing probable cause for the filing of a criminal
complaint, and I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary. to establish
probable cause to believe that TIMOTHY WADE VERES III has committed a
violation of Title 18, United States Code, Section 2251(d)(1)(A), that is, publishing a |
notice seeking a visual depiction of a minor engaging in sexually explicit conduct.

4. I make this affidavit in support of a criminal complaint against
TIMOTHY WADE VERES III that is, on or about January 26, 2020, in the Middle
District of Florida, TIMOTHY WADE VERES III, using a facility of interstate -
commerce, that is, by cellular telephone, did knowingly and willfully publish a notice
seeking a visual depiction of a minor engaging in sexually explicit conduct.

. On January 26, 2020, the Naval Criminal Investigative Service (NCIS),
CCSO, and HSI conducted a joint operation in which law enforcement officers worked
undercover on the internet to target individuals who were seeking to meet minor
children for the purpose of engaging in illegal sexual activity. These officers were
located in an undisclosed residence in Clay County and I was a participant: in this

operation. While working online in an undercover capacity during the operation, I

of
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 5 of 24 PagelD 5

created an online persona using a particular chat application. Based on my training
and experience, I know that this particular application allows individual users to meet
online, engage in conversation, and exchange photos. I assumed the persona of a 13-
year-old girl.
| 6. On January 26, 2020, an individual who went by the screen name of
“wow_Awesome” and who was subsequently identified as TIMOTHY WADE
VERES III, began actively contacting my undercover persona. The conversation
between me and “wow_Awesome” began on January 26, 2020, at approximately 3:22
p.m. and ended on the same day at approximately 8:20 p.m. within the particular
online application. I preserved all the messages and they are as follows:
VERES III: Wish I was having some fun today (cat emoji)
Me: ya!
VERES III: You having any?
Me: want to
VERES III: Ah what kind of fun you wanting to have?
And how old are ya?
Hmm?
Me: idk, whatever
VERES III: Lol so you don’t know what you’re trying to do today?

How old are you tho
Me:

VERES III:

VERES III:

VERES III:

Me:

VERES III:

Me:

VERES III:

Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 6 of 24 PagelD 6

prolly too young for u

I doubt that tbh

Tho I probable would be too old in your eyes (cat emoji)

Im 13 (monkey emoji)

w?

Wow (cat emoji) I’m 23

Whatcha look like (emoji)

well im a white gurl

(cat emoji)

U?

Lol nice xD that’s a start (cat emoji) I’m a chubby white guy
lol

(cat emoji) so what’s on your mind little one

nuthin really, bored

Aww what do you like to do? And I’d offer to go get you and like
take you out somewhere but might be weird (cat emoji)
aww thats nice of u

I like tv, movies, and hangin with my friends

U?

Ws
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 7 of 24 PagelD 7

VERES III:

Yea <3 I try to be nice and all I’m doing right now is laying in
bed playing with myself lmao

Wait tmi sorry

- And I like video games movies card games chilling with people

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

talking to new people —

oh u 1? whats that

What’s what? And yes Iam

playing with urself??

Oh, I’m rubbing my thing right now (cat emoji) sorry you
don’t need to know that

ohh (emoji)

Yea lmao I’m bored and it hasn’t gone away for hours now

_y not

Because I cant finish :/ |

finish what

I haven’t been able to cum yet

(emoji) oh

I’m sorry lol I usually need pictures from someone I’m talking to
so I can imagine having them before I can finish porn doesn’t do

it for me :( idk why I keep telling you this stuff I’m sure you’re

yer
‘Case 3:20-cr-0001

VERES III:

VERES IIT:

-VERES II:

VERES ITI: |

8-TJC-JBT Document1 Filed 01/27/20 Page 8 of 24 PagelD 8

embarrassed now

ya, a little (monkey emoji)(monkey emoji)

havent done that before

Aww adorable (cat emoji) sorry

Havent done what before?

whatever ur doin

You havent masturbated before?

dont think so

(emoji)

You havent rubbed down there with your fingers and tried
finding what feels good?

omg no!!

(cat emoji)

Wow I’m surprised tbh

Like I started when I was 11/12 and I knew girls that had been
doing it that long too just thought everyone did it sorry

ohh ok

YA, guess i didnt learn that

You should try it one day or you could have someone else do it

for you (cat emoji)

gee
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 9 of 24 PagelD 9

Me:

VERES MII:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

And I didnt think it was something to be learned

Sooo00000 imma guess you dont wanna hang out at all anymore

eh?

i didnt say that

Haha okay I was just making some super sexual conversation so
thought maybe I might be scaring you away

nice of u, im not scared

(emoji) -

Why that emote? And I’m glad you’re not scared :p

Bc thats the one that came up when I said scared

hehe

Ooooh okay lol P but you said you’re not sared ;p

Have you ever sent pics of your parts before?

no, not that either

Darn, sad for me then :p lol sorry

So you’ve never done anything sexual at all ever

sorry, Im only 13, havent done much of anything (emoji)
Dont be sorry <3 it’s okay kinda cute tbh that you havent (cat
emoji) |

no
VERES III:

Me:

-VERES IT:

Me:

VERES MII:

Me:

VERES III:

Me:

VERES IIL:

VERES III:

~ Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 10 of 24 PagelD 10 |

aww k (emoji)

Hehe aweh <3 adorable!

Sorry! That’s probably awkward
its not awkward at all, is it for u?

Nope not for me either. I kinda wanna flirt and/or try and

convince you to do a little with me (cat emoji) (and now you’re awkward ;p)

aww do a little what

Sexual stuff >///< break you out of your shell a bit

tell me more |

More what little one?

more of what ur talking bout I guess

Well I kinda want you to send me pictures of yourself and your
special areas and/ or teach you how to play with yourself

my special area??

: Chest and between your legs. Boobs and pussy
pics of my V???? Scoooo blushing right now

: Yea I’d love to get pis of your v. Aweh blushing is sooo adorable!

well how do i do that?!
What do you mean how? It’s like taking a selfie except with your

legs spread open and down there |

oer
Case 3:20-cr-00018-TJC-JBT Document 1 Filed 01/27/20 Page 11 of 24 PagelID 11

Me:

VERES III:

VERES IIT:

VERES III:

Me:

VERES III:

thats embarrassing! (monkey emoji) _

do i have to take all my clothes off??

It is a little bit! And you could do a few pictuers with varing
amounts if clothes on and I’d love that but if only one then
everything off <3 and if you’d be willing I'd also like to see your
chest | |
but Im too young to have a big chest

u prolyl wont like it

Sorry I know I might be asking too much of you.

I will like it <3 doesnt need to be big... as long as it’s yours I’

like it

_ just embarrassed a lil, and dont want to get in trouble wit my

mom
Well how would she find out? And I know you’re embarrassed
and I’m sorry if you dont want to I’d understand but I would love
to get the pictures |

i guess she wouldnt, (emoji) shes not home right now

See! Itll be okay! And you dont have to tell her ever :p she
wouldnt know <3

im nervous!

10
VERES IT:
Me:

VERES III:

Me: »

VERES III:

-VERES ITI:

Me:

VERES III:

Me:
VERES III:
Me:

VERES III:

Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 12 of 24 PagelD 12

Dont be! What’s making you so nervous?

dont really know how to do it, and if u will like it

I promise you I’ll like it <3 and you just hae to try and get some
practice I can give you pointers after the first one

what if im not good at it tho??

Well you wont be the first few times you do it you’ve never done
it before itll still be perfect because it comes from you<3

U really want a picture of my vagina?? is this normal for people
to do??? (monkey emoji) (monkey emoji)

I mean it seems normal to me because it happens a good amount
and yes J really want a pic of your v and chest

havent u seen one in real life b4??

I’ve seen a lot on real life but each one is different and I want to
see your stuff <3

ohh, ur just playin with me then

What do you mean?

if u have seen alot, y do u need to see mine

Because I want to see yours because it would be special and I
kinda wanna do things with you and stuff.

Just because I’ve seen more doesnt mean i dont wanna see more

1]

ar
Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES IT:

VERES III:

VERES III:

Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 13 of 24 PagelD 13

ohh, what kinda things or stuff do u wanna do with me (emoji)
Well I wanna see your v and chest so I could see what I might be
playing with if we decided to hang out and do things

well when would we hang out??

I dont know I figured youd wanna get to know me a little more
first

ya, idont even know ur name

Tim :) you?

Ashley (emoji)

Nice to meet you Ashley!

u too!

Yay! Lol

(emoji)

So what’s your kind of style? Dresses skirts pants etc?

Aweh!!! So adorable!

lil sporty but cute dresses too

U?

Sporty? And I mostly just wear Jean’s and t shirts with hoodies
thats cute

I’m on the bigger side would that be okay with you?

12
_ VERES IIT:

Me:

VERES III:

Me:

VERES III:

Me:

VERES IIT:

Me:

VERES III:

Me:

VERES III:

VERES III:

Me:

Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 14 of 24 PageID 14

Ya, just shorts and shirts

ya, thats ok

(cat emoji)

Ah gotcha :p that’s pretty simple and sounds cute *~*
I hope you like me xD

aw thanx

Welcome (cat emoji) (cat emoji)

im blushing | |

Awehs!! Why?

be ur nice

I try my best to be <3

(purple heart emoji)

Aweh!!!

You're adorable! I wonder if you look as adorable as you seem :p
And what grade are you in?

ur sweet! i hope so

Hehe aww :p well send me a selfie?

We can find out :p

Im in 7 grade

ru in school still too?
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 15 of 24 PagelD 15

VERES III:
Me:

VERES II:

Me:
VERES III:

Me:

VERES III:

VERES III:

Ah okay! No I graduated from hs few years ago and havent been

back to college yet

kool! -

I guess so :p I work a decent amount

So how and when would we even be able to hang out? I’m sure
you cant just leave your house lol.

ya? What is ur job

I drive case (cat emoji) its pretty cool

umm my mom is working all night, but i have to stay at home

u do??? what does that mean

Aaah so if we were to hang out it would have to be at your
house? |

I do uber so I drove people around and I also move cars around .
the city for a rental company

ive heard of uber!

sounds kool

yes, at my house (emoji) sorry

I sure hope you had its everywhere lol. Yea its pretty cool I enjoy
driving so getting paid for it is awesome. And why sorry? I’m

okay with that! Lol what about your dad?

14 Ouse
Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me:

VERES III:

Me: |

VERES III:

Me:

Case 3:20-cr-00018-TJC-JBT Document 1 Filed 01/27/20 Page 16 of 24 PagelD 16

hehe i wish i could drive

You will in a few years p

do u have a kool car?

Nah sadly it’s just a basic car

at least u have a car, (emoji) I think it’s kool whatever it is
(cat emoji) it’s just a basic little corolla it does its job I love it
So... wanna trade selfies then see if you wanna chill at your
house?

Maybe, just my face?

Or not (cat emoji) up to you

Yes this time just face :p

Hehe

Or well a regular selfie ofc just clothed

will u send one first? (emoji)

I asked so you first :p

(cat emoji)

hold on

Okie :p

[I sent a non-pornographic picture of a clothed adult female that

‘had been previously prepared for use in this type of investigation. .

15

“F
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 17 of 24 PagelD 17

The edited photo is of an adult female.].
VERES III: How do I know that’s really you huh? :p lol
Me: —_—_—scbc wassked for a pic of me silly
VERES III: It could be a picture off the internet because shes just sooo cute!
Me: — aww (emoji) ur 2 sweet |
VERES III: Naaah it’s the truth :p
And that’s my ugly mug
[A non-pornographic picture of an adult white male was
received. On the same date, after identifying the user as VERES
III, I believe the picture matches VERES III’s Florida driver’s
license photograph that I have reviewed. ]
Me: ur cute! whats ugly mug mean
VERES Ill: Ugly mug = mugshot face pic lol I was calling myself ugly
But aweh thanks for calling me cute <3
Me: obh, no ur not!
VERES II: Aweh thanks “~*
So wanna send me your address and we can hang out? Watch a
movie and cuddle?
And how many people are you talking to xD out of curiosity

If I make you uncomfortable let me know or if I’m trying to

16

oS
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 18 of 24 PagelD 18

VERES IIT:

move to fast ot.something xD

I’m easy to get along with

u just want to cuddle? how do i know ur not a murderer???
(emoji)

Do I look like a murderer? Nah trust me if 1 was i would already

have found you or some shit Imao and i mean I’d like more but

| only if youd want it I wouldnt push boundaries if you didnt

wanna do things <3 so yes just cuddles unless youd WANT more

VERES III:

Me:

VERES III:

Me:

VERES III:

u dont look like a bad guy and u have been nice to me so far
(emoji)
And will continue to be nice (cat emoji) I dont wanna upset or

hurt you ever <3

~ brb! i need to shower first

Haha aweh! Okay!

Dang wish youd send me a picture before the shower lol
I wonder how long your showers take xD

feel much better! (emoji)

Glad you feel better!! (cat emoji)

I’m kinda nervous (emoji)

me too (monkey emoji) (monkey emoji)

17
_ Case 3:20-cr-00018-TJC-JBT- Document 1 Filed 01/27/20 Page 19 of 24 PagelD 19

- VERES II:

is that ok?
Aweh! Cute! And yes it’s okay! Heh when does your mom get "
home? And dad not around?

hehe ok, my mom is working all Night so she wont be home for a

While my dad isnt around,i dont have a raltiknship with him

relationship
Okie *~* was just curious and aww sorry to hear that
thanx (purple heart emoji)

Welcome (pink heart emoji) so... you wanna? Sorry I’m kinda

getting shy now xD

what time u wanna come over?

I'd be down for right now if you wanted to (cat emoji)

Would just be a little shy and nervous at first

‘kl im bout to eat some food my mom left for me real quick

How longw will that be? I could start headed that way?
i live off [street name provided] - . | |
Abut 25 ish from me :p :

k, wanna come over at 730?. -

Like be there at 730?

ya, that ok?

18
Case 3:20-cr-00018-TJC-JBT Document 1 Filed 01/27/20 Page 20 of 24 PagelD 20

VERES II:

Yea sounds like a plan lol I’ll need a better address once time is

| closer tho lol

k kool! Message me when ur bout 10 minutes away

Okay :) sounds. good to me’

_ Enjoy the foods:

i will (emoji) ©

Good!

T left a litte late couldnt find my underwear (cat emoji) but on my

VERES II:

way now says I'll be there 745
k, (cat emoji) (emoji) there is a circle k at [street name provided]
and blending, message me when u r at the circle k

Okie!

Can you send me another selfie with a peace sign and sticking

. your tongue out? It would be adorable

[I sent a non-pornographic picture of the same adult female in the
dark showing a peace sign.]

What-are you doing lol and aweh!!!

waiting on u (monkey emoji) (emoji)

You look like you're all snuggled up and awehl!!

ya its cold out!

19.
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 21 of 24 PagelD 21

VERES II: Awwww cute! I’m getting off the highway about 10 away now :p
Me: k let me know when ur there!
VERES III: What I cant have to address now? Why do I have to be there first
Me: be i want some skittles!!! (emoji) (cat emoji) (purple heart emoji)
VERES III: Regular? Send me the address and I’ll pick some up on the way I
I promise
I’m actually at a gate now getting gas cus I was low lol
Me: do u want me to meet u at the circle k near my house??
ican ride my bike
VERES III: I thought you were at your house lol I was just gonna head
straight there :/ dont need you getting cold.
Or are you getting cold feet about me coming over
Me: no, im not getting cold feet! Just getting ready for u (emoji)
VERES III: Okay :p then why not just send the address?
I just passed the circle k
I gots the skittles
Me: - yay! thanx, just nervous bout u comin right to my house, my
| neighbor is outside and he could tell my mom if he sees u!!
(emoji)

VERES III: I mean hed see me either way I can always park a block away

20 | y
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 22 of 24 PagelD 22

and walk a bit

Sorry. I’m just nervous about something bad happening :( 1 dont
wanna push you or make you uncomfortable |

k, ur sweet (emoji) ill meet u at the culdesac on [street name sent] -
court

Okie sounds good

Am I driving there or walking |

drive ur car so ican get in

I’m getting more and more nervous lol

_ ru there yet??

Yea been here for a few mintues now. lol
ki im flicking the porch light, can u see it
No I cant? |

Now I can!

thats my house!

im walking outside

Okie want me to go over there or stay here?

| ‘Hmm?

come here now

Okay

21
Case 3:20-cr-00018-TJC-JBT Document 1 Filed 01/27/20 Page 23 of 24 PagelD 23

Im hete lol

7. At approximately 8: 15 p.m., VERES III was observed driving away from
a parked position in a culdesac near the residence in Clay County, Florida, ina Corolla
and stopped in front of the residence. The conversation continued: |

Me: _k | |

come inside
VERES I: You not gonna open the door and let me in?
Pm just gonna walk into a house? |
I’m like a vampire gotta be invited in lol
Me: come in! ©
ru comin or no???
8. Subsequently, VERES III was arrested by CCSO officers and NCIS
agents in his Corolla that was parked in front of the residence. :

9. At approximately 8:30 P. m., , CCSO Detective Ryan Ellis and I identified
ourselves to VERES III and Detective Ellis advised VERES III of his Miranda a sights.
VERES I invoked his right to counsel and the interview was terminated.

10: Based upon the foregoing facts, I have probable cause to believe that on
or about January 26, 2020, in the Middle District of Florida, TIMOTHY WADE
VERES II, using a facility of interstate commerce, that is, via the Internet and by

cellular telephone, did knowingly and willfully publish a notice seeking a visual
22

on
Case 3:20-cr-00018-TJC-JBT Document1 Filed 01/27/20 Page 24 of 24 PagelD 24

depiction of a minor engaging in sexually explicit conduct, in violation of 18 U.S.C.

§ 2251(d)(1)(A).

+b)

Ashley Wilson, Special Agent
Homeland Security Investigations

Subscribed and sworn to before me this 41** +-— day of January, 2020, at J acksonville,
_ Florida.-

Qe Q Kut

 

_. | JAMES RYKLINDT

   

hitqd Statés Magistrate Judge

23
